DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
A Substitute Specification including the claims is required pursuant to 37 CFR 1.125(a) because of numerous errors including (1) omitted periods at the ends of sentences, (2) missing dashes at word division line breaks, and (3) errors of a grammatical nature due to non-idiomatic translations and improper sentence structures.  Applicants should carefully review the entire written description to provide corrections for the Substitute Specification.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text.  The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 4, 6, 9 to 10, and 13 to 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jawagal et al. (U.S. Patent Publication 2021/0240776) in view of Filoti et al. (U.S. Patent Publication 2020/0167427).
  Concerning independent claims 1 and 13 to 14, Jawagal et al. discloses a method, system, and computer program product for responding to user queries, comprising:
“receiving a natural language text input” – question answering (QA) is a computer-related field that spans information retrieval and natural language processing to build systems that can automatically answer questions posed by different people in a natural language (¶[0001]); a query is received from a user (¶[0021]); implicitly, a query received from a user is ‘text’ in natural language (“a natural language text input”);
“performing natural language processing on the natural language text input to generate a plurality of encoded question tokens” – when a query is received from a user, it is processed and parts of speech (POS) data associated with tokens generated from a user query are extracted; the POS data can include a subject of the user’s query (¶[0021]); when a user query 192 is received, it is analyzed by query processor 108 which can tokenize and parse user query 192 (¶[0031]: Figure 1); user query 192 is processed, e.g., tokenized and tagged with POS data (¶[0043]: Figure 4: Steps 412 to 414); broadly, parsing a query to determined parts of speech (POS) is “natural language processing” and tokenizing and parsing a user query generates “a plurality of encoded question tokens”;  
“performing natural language processing on a plurality of table schema stored in a database, to generate a plurality of encoded table schema tokens for each table schema of the plurality of table schema” – an automatic question answering system accesses a plurality of documents pertaining to a domain; the plurality of documents are parsed including a title, a list of sections, etc. (¶[0017]); text extracted from the plurality of documents is tokenized into word tokens wherein each word forms a token and word-specific statistical features are considered including positioning and frequency of word-tokens (¶[0018]); an automatic QA system 100 responds to questions pertaining to a plurality of domain including finance, healthcare, insurance manufacturing, education, etc. (¶[0024]: Figure 1); a textual content is extracted from each of the plurality of documents 110 and a keyword search may be employed to identify keywords/phrases that indicate a beginning of captions in a document (¶[0027]); candidate answers 172 and questions 174 are automatically generated from the plurality of documents (¶[0030]); question generator 144 automatically generates questions using a Seq2Seq model 200; question generator 144 includes a deep bi-directional context encoder 202, an answer encoder 204, and a unidirectional decoder 206 (¶[0033]: Figure 2); word embeddings for Seq2Seq question generation can be initialized using pre-trained GLOVE (¶[0037]: Figure 2); a plurality of documents 110 are processed to extract unstructured text and various text organizational structures; the text thus extracted can be used to generate one or more candidate answers 172 that include key phrases so that for each of the identified sections and sub-sections, the relevant key phrases or key entities in the subsections of the documents can be extracted (¶[0042]: Figure 4: Steps 402 to 408); Figure 12 shows a table 1200 with two user queries 1202 and 1202 corresponding to a healthcare domain and corresponding contexts 1212 and 1214 are used for extracting answer spans 1222 and 1224; answer spans 1222 and 1224 contain relevant information but do not form grammatically accurate sentences (¶[0056]: Figure 12); broadly, questions 174 and answers 172 are “a plurality of table schema”; that is, a question is a first column of a table and an answer is a second column of a table, and a plurality of questions and answers comprise a plurality of rows of the table; “natural language processing” is performed to extract word tokens from documents (“to generate a plurality of encoded table schema tokens”), where questions and answers are encoded by word embeddings;
“determining a similarity between the plurality of encoded question tokens and the plurality of encoded table schema tokens for at least two table schemas of the plurality of table schemas” – a user query 192 pertaining to a specific domain corresponding to the plurality of documents is processed and TF-IDF matching is employed to identify a set of contexts specific to the domain, and matching user query 192 to identify an answer span (“encoded table schema tokens”) (¶[0043]: Figure 4: Steps 416 to 418); an answer span 166 is identified for user query 192; query processor 108 processes user query 192 to generate word tokens, and tf-idf features of the documents or contexts from the documents are accessed; each time a new document is accessed, tf-idf features based on the unigrams and bigrams are created, and similarities between user query 192 and documents are obtained; cosine similarities can be estimated as a measure of similarity between user query 192 and the plurality of documents (¶[0051]: Figure 8: Step 806);
“determining an output table schema from the plurality of table schema based on the similarity” – using term vector model scoring, a context from a set of contexts associated with the plurality of documents is determined as relevant to a user query (¶[0021); a top N contexts, e.g., the top three contexts, in terms of similarities are selected; there can be different answer spans from different contexts for the user query; a top scoring context 164 is provided which identifies answer span 166 for the highest scoring context (¶[0051]: Figure 8: Steps 808 to 810); here, “an output table schema” is a top scoring context 164, and “the plurality of table schema” are at least the top N contexts;
“outputting a natural language string based on the output table schema” – a machine comprehension (MC) model determines an answer span that includes information requested in the query, and a response to the query is generated in a complete sentence frames in accordance with a grammar and which includes the information from the identified answer span; a generated response is provided to the user via a user interface (¶[0021]); where an answer span 166 forms a complete sentence, answer span 166 can be provided directly to the user as response 194 without further processing by answer composer 184; if it is determined by answer composer 184 that answer span 166 does not include a complete sentence, then answer span 166 within the context is provided to answer composer 184 so that a complete answer can be generated and provided as response 194 to the user posing user query 192 (¶[0025]: Figure 1); natural language generation (NLG) is incorporated along with answer span 166 (¶[0052] - ¶[0053]: Figure 8: Steps 818 to 820).  
Concerning independent claims 1 and 13 to 14, Jawagal et al. arguably discloses all of the limitations of these independent claims.  Here, Jawagal et al. does not expressly disclose “a plurality of table schema”, but pairs of questions and answers extracted from documents appear equivalent to ‘table schema’ because a question and answer pair can be considered as a row of a table, where a question and an answer represent two columns of one row of a table, and there are a plurality of rows for a plurality of question and answer pairs.  Still, Jawagal et al. expressly discloses a data structure of a table of queries 1202, 1204 and answers 1222, 1224 for a given healthcare context (‘schema’).  (¶[0056]: Figure 12)  Moreover, Jawagal et al. does not expressly disclose “natural language processing” to generate ‘encoded’ tokens for questions from a user and ‘encoded’ tokens for table schemas.  However, Jawagal et al. discloses a plurality of processes for parsing and tokenizing words and phrases from queries and documents in a manner equivalent to “natural language processing”.  Applicants’ limitation of “encoded” question tokens and “encoded” table schema is not expressly defined by the Specification, and can be broadly construed.  Conceivably, ‘encoded’ tokens might require vectorizing words by word embedding characteristic of machine learning according to a conventional algorithm of GLOVE, but this is not expressly set forth by the claim language.  Anyway, Jawagal et al. appears to perform word embedding of question tokens from a user and word embedding of question and answer pairs to perform a similarity comparison to generate a score.  (¶[0033]: Figure 2)  
Concerning independent claims 1 and 13 to 14, even if these limitations are not disclosed by Jawagal et al., they are taught by Filoti et al.  Generally, Filoti et al. teaches training by artificial intelligence to generate an answer to a query based on answer table patterns, where an information server provides access to unstructured information sources.  (Abstract)  A Q/A system is configured to input N queries, receive N answers to the N queries, and output N (Query, Answer) pairs in order to create a knowledge base as a table.  (¶[0034]: Figure 2)  A table builder is defined as a natural language processing (NLP) engine that builds table annotations, e.g., data entries in cells of a table for each N (Query, Answer) pair.  (¶[0038]: Figure 2)  A table builder uses a natural language processing (NLP) engine to build table annotations for each (Query, Answer) pair based on a provided table annotation schema, and then stores the (Query, Answer) pairs in a knowledge base, so that each set of N (Query, Answer) pairs has a corresponding Table Annotations Schema.  (¶[0044])  If a user enters a query, Q/A system 202 sends the query to information server 252 which uses natural language processing (NLP) to identify the meaning and context of the query.  (¶[0050]: Figure 2)  Filoti et al., then, expressly teaches performing “natural language processing” on unstructured information sources to “generate a plurality of table schema”.  An objective is to train an artificial intelligence system to respond to complex queries.  (Abstract)  It would have been obvious to one having ordinary skill in the art to perform natural language processing to generate a plurality of table schema as taught by Filoti et al. to respond to user questions in Jawagal et al. for a purpose of providing an artificial intelligence system that can respond to complex queries.

Concerning claims 2 to 4, Jawagal et al. discloses using term vector model scoring to determine a context from a set of contexts associated with the plurality of documents as relevant to a user query (¶[0021); each time a new document is accessed, similarities between user query 192 and documents are obtained; cosine similarities can be estimated as a measure of similarity between user query 192 and the plurality of documents (¶[0051]: Figure 8: Step 806); a top N contexts, e.g., the top three contexts, in terms of similarities are selected; there can be different answer spans from different contexts for the user query; a top scoring context 164 is provided which identifies answer span 166 for the highest scoring context (¶[0051]: Figure 8: Steps 808 to 810).  Here, every token of a user query is compared to every token of question/answer pairs to determine a similarity (“determining the similarity is based on a first similarity calculation of each encoded question token with all encoded table schema tokens of at least two table schemas”), and there are at least two question/answer pairs corresponding to the top N scoring contexts (“determining the similarity is based on a second similarity calculation of each encoded table scheme token of at least two table schemas with all encoded question tokens”).  There are, then, “a first similarity calculation” and “a second similarity calculation” corresponding to at least a first table schema and a second table schema of “at least two table schemas”.  
Concerning claim 6, Jawagal et al. discloses using term vector model scoring to determine a context from a set of contexts associated with the plurality of documents as relevant to a user query (¶[0021); a top N contexts, e.g., the top three contexts, in terms of similarities are selected; there can be different answer spans from different contexts for the user query; a top scoring context 164 is provided which identifies answer span 166 for the highest scoring context (¶[0051]: Figure 8: Steps 808 to 810).  Here, a highest scoring context based on a similarity corresponds to “determining the output table scheme is performed by selecting a table schema with the highest similarity from the plurality of table schema.”  That is, a table schema corresponds to a context, and selecting a highest score context of a plurality of top scoring contexts is a table schema with a highest similarity.
Concerning claim 9, Jawagal et al. discloses that a Seq2Srq model 200 is employed in a question generator 144 that includes a context encoder 202 and an answer encoder 206 (“generating the plurality of encoded question tokens is performed by a first encoding layer”); pre-processed sections of each document in context tokens 222 form the input to context encoder 202, and potential extracted answers or answer tokens 242 serve as key input to answer encoder 204 (“generating the plurality of encoded table scheme tokens is performed by a second encoding layer”).  (¶[0033]: Figure 2)
Concerning claim 10, Jawagal et al. discloses that questions and answers are extracted from unstructured text in Steps 402 to 410 prior to receiving a user query and identifying a set of contexts to identify an answer matching the user query in Steps 412 to 420 (“generating the plurality of encoded table schema tokens of each table schema by the second encoding layer is performed before receiving the natural language text input”) (¶[0041] – ¶[0043]: Figure 4).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jawagal et al. (U.S. Patent Publication 2021/0240776) in view of Filoti et al. (U.S. Patent Publication 2020/0167427) as applied to claim 1 above, and further in view of Liu (U.S. Patent Publication 2018/0373782).
Jawagal et al. discloses determining a similarity between a user query and a context representing questions and answers, but does not expressly disclose “rejecting the output table schema if a similarity is below a threshold.”  Still, it is fairly well known in natural language processing to provide similarity thresholds to determine if a match is appropriate according to a degree of similarity.  
Generally, Liu teaches recommending answers to a question based on artificial intelligence by matching a query to questions having answers in a question and answer repository, calculating a similarity between the query and each of the questions having answers in the question and answer repository, and determining if a question with a semantic similarity to a query greater that a preset threshold exists in the question and answer repository.  (Abstract)  When a query, ‘weather condition in Beijing today’ is input by a user, semantic similarity between the query and each of the candidate similar questions in the question and answer repository is {weather condition in Beijing today, What’s the weather today in Beijing}: 0.9, {weather condition in Beijing today, weather in Beijing}: 0.6, or {weather condition in Beijing today, today’s weather}: 0.6.  Only semantic similarity between the query ‘weather condition in Beijing today’ and the question ‘What’s the weather in Beijing today?’ is greater than 0.8.  (¶[0096] - ¶[0100]: Figure 3)  Liu, then, teaches “rejecting” a schema “if a similarity is below a threshold” for questions {weather condition in Beijing today, weather in Beijing}: 0.6, or {weather condition in Beijing today, today’s weather}: 0.6, where a threshold is 0.8, and a similarity of 0.6 is below a threshold of 0.8, so that only ‘What’s the weather in Beijing today?’ with a similarity greater than 0.8 is recommended to a user.  That is, questions that do not have a similarity greater than a threshold are ‘rejected’ and only a question with a similarity greater than a threshold is ‘accepted’.  An objective is to recommend an answer according to a word matching degree that does not have a misunderstanding problem due to colloquial expressions that would result in a bad user experience.  (¶[0004])  It would have been obvious to one having ordinary skill in the art to reject questions in a schema of a question and answer repository having a similarity threshold below a threshold as taught by Liu to respond to user queries in Jawagal et al. for a purpose of providing a better user experience that does not have a misunderstanding problem due to colloquial expressions.

Claims 7 to 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jawagal et al. (U.S. Patent Publication 2021/0240776) in view of Filoti et al. (U.S. Patent Publication 2020/0167427) as applied to claim 1 above, and further in view of Allen et al. (U.S. Patent Publication 2015/0339574).
Concerning claim 7, Jawagal et al. can be construed to disclose the steps of an iterative process of “rejecting the output table schema”, “selecting a further outputting table schema”, and “repeating” because a similarity is determined between a user query and every context, and only the top N contexts in terms of similarities are selected.  (¶[0051]: Figure 8: Steps 806 to 810)  That is, only contexts with the top similarities are selected, and the remaining contexts are iteratively ‘rejected’.  The only element not expressly disclosed by Jawagal et al. is “executing a validation query for the output table schema to determine whether the output table schema has valid information for outputting the natural language string”, “executing the validation query for further output table schema”, and repeating if it is determined “the further output table schema has no valid information.”  Applicants’ Specification, Page 3, Lines 14 to 24, and Page 12, Lines 1 to 22, literally provides support for these limitations, but does not explain in significant detail precisely what the objective is of the validation query, as this only appears to be provided as a way of performing some additional check on output.  
Concerning claim 7, Allen et al. teaches an extensible validation framework for questions and answer systems, where a validator is selected to apply to a candidate answer based on a characteristic of a correct answer for the input question.  The validator is applied to a candidate answer to evaluate whether or not criteria of the validator are met by the candidate answer.  (Abstract)  An objective is to provide an extensible validation framework for improved accuracy and performance in a question and answer system.  (¶[0001])  It would have been obvious to one having ordinary skill in the art to execute a validation query to evaluate if a candidate answer meets certain criteria as taught by Allen et al. to respond to user queries in Jawagal et al. for a purpose of obtaining improved accuracy and performance in a question and answer system.   
Concerning claim 8, Jawagal et al. discloses that a top N contexts, e.g., the top three contexts, in terms of similarities are selected; there can be different answer spans from different contexts for the user query; a top scoring context 164 is provided which identifies answer span 166 for the highest scoring context (¶[0051]: Figure 8: Steps 808 to 810).  Here, determining a top N contexts according to similarities is “statistically ranking the plurality of” contexts, and identifying the highest scoring context is “selecting” a context “based on the statistically ranking.”  That is, scoring by similarity to identify top contexts is “statistical ranking”.

Claims 11 to 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jawagal et al. (U.S. Patent Publication 2021/0240776) in view of Filoti et al. (U.S. Patent Publication 2020/0167427) as applied to claim 1 above, and further in view of Mishra et al. (U.S. Patent No. 10,776,579).
Filoti et al. teaches “table schemas” but omits “enriching at least one encoded table schema token by adding an embedded table schema synonym token and/or an embedded table scheme content token to an embedded table schema token for generating the at least one enriched encoded table schema token” and “enriching the natural language text input by text normalization and/or semantic enrichment before performing natural language processing.”  Still, it is known in the prior art to automatically expand searches by using synonyms.  Mishra et al. teaches generating variable natural language descriptions from structured data, where an entity relation tuple is generated based on sub-tables extracted from a data table.  (Column 7, Lines 43 to 62: Figure 4)  Specifically, a lexical database may store nouns, verbs, adjectives, and adverbs into sets of cognitive synonyms, where cognitive synonyms may be interlinked by means of conceptual-semantic and lexical relations.  A resulting network of meaningfully related words and concepts may then be queried with a term to identify a list of alternative terms that are available for use in the same context.  (Column 8, Lines 49 to 58)  A tuple <PERSON, game, SPORT> may be analyzed by tuple generator 124 and may be modified to <PERSON, play, SPORT> based on output of word to vector embeddings and lexical database.  (Column 9, Lines 5 to 10)  The extracted tuples may be enriched by generating variations of the tuples using, e.g., lemmatization and synonym replacement of the relation terms including verbs.  The enriched tuples and corresponding sentences may be tagged by replacing entities with a corresponding named-entity tag.  (Column 10, Lines 36 to 45)  Here, lemmatization is equivalent to “text normalization” because it represents inflected forms of words by a single base form, e.g., ‘to walk’ represents ‘walk’, ‘walked’, ‘walking’, etc.  Mishra et al., then, teaches ‘enriching by adding a synonym token’ in a table schema of tuples to generate ‘at least one enriched table schema token’, and ‘enriching the natural language text input by text normalization and/or semantic enrichment’.  An objective is to generate natural language descriptions that do not require rule based systems that require large amounts of manual effort and are not scalable.  (Column 1, Lines 13 to 21)  It would have been obvious to one having ordinary skill in the art to provide semantic enrichment with synonym tokens and text normalization as taught by Mishra et al. of table schema and text input of Filoti et al. for a purpose of generating natural language descriptions that do not require rule based systems.

Response to Arguments
Applicants’ arguments filed 18 August 2022 have been fully considered but they are not persuasive.
Applicants do not provide any significant amendments going to the scope of any of the claims, but present arguments traversing the prior rejection of the independent claims as being obvious under 35 U.S.C. §103 over Jawagal et al. (U.S. Patent Publication 2021/0240776) in view of Filoti et al. (U.S. Patent Publication 2020/0167427).  Generally, Applicants separately argue against Jawagal et al. and Filoti et al. for the limitation of “a plurality of table schema”.  Applicants note that the rejection alleges that pairs of questions and answers can be construed as a “table schema” in Jawagal et al., but they disagree with this position.  Here, Applicants states that “table schema” are not disclosed by Jawagal et al., that pairs of questions and answers cannot be construed as equivalent to “a table schema”, and one skilled in the art would not consider a question and answer pair as a column and row of a table.  Moreover, Applicants argue that the claim language is directed to “a plurality of table schema”, and at best only a single schema is disclosed by Jawagal et al.  Next, Applicants note that the rejection alleges that Filoti et al. expressly teaches that question and answer pairs are used in order to build a knowledge base as a table, and that each set of N (Query, Answer) pairs has a corresponding Table Annotation Schema.  However, Applicants argue that Filoti et al. similarly fails to teach a plurality of table schema.  Here, Applicants’ argument is that Filoti et al. merely teaches utilizing a table builder to store Query-Answer pairs in a knowledge base so that each set of N Query-Answer pairs has a corresponding Table Annotation Schema, but that this has nothing to do with using a plurality of table schema stored in a database for optimizing execution of natural language to structured query language.  Instead, Applicants characterize Filoti et al. as using unstructured information sources, but not using it at all to determine “a similarity between the plurality of encoded question tokens and the plurality of encoded table schema tokens for at least two table schema of the plurality of table schema” as set forth by the independent claims.  
Applicants’ amendments overcome the objections to the title and to the Abstract.
Applicants’ amendments overcome the rejection for non-statutory subject matter under 35 U.S.C. §101.
Applicants’ amendments do not address the objection to the Specification.  The Office Action is maintaining a requirement for a Substitute Specification.  Applicants’ Specification has numerous errors of missing periods and missing dashes at word divisions as noted in the prior Office Action.  Just looking at Page 1 of the Specification, there should be a period after ‘language’ on Line 16, ‘translate’ is divided without a dash between Lines 16 and 17, ‘language’ is divided without a dash between Lines 18 to 19, and there should be a period after ‘Wikipedia’ at Line 26.  Applicants’ Specification is replete with errors of this nature.  Accordingly, Applicants’ are required to submit corrections with a Substitute Specification.  
Applicants’ arguments directed against the rejection of the independent claims as obvious under 35 U.S.C. §103 over Jawagal et al. (U.S. Patent Publication 2021/0240776) in view of Filoti et al. (U.S. Patent Publication 2020/0167427) are not persuasive, and the rejection is being maintained.
Firstly, it is maintained that a plurality of question and answer pairs can be construed equivalent to “a table schema”.  Generally, a ‘table’ in computer science is defined as “a data structure that organizes information into rows and columns”, where databases store data in tables so that information can be easily accessed.  See https://techterms.com/definition/table.  Wikipedia, defines a ‘table’ as an arrangement of information or data, typically in rows and columns.  See https://en.wikipedia.org/wiki/Table_(information).  Similarly, Techopedia states,  “A table is a named relational database data set that is organized by rows and columns.”  See https://www.techopedia.com/definition/1247/table.  Applicants argument against Jawagal et al. is premised on their contention that pairs of question and answers extracted from documents are not equivalent to a ‘table schema’, that one skilled in the art would not consider question and answer pairs as a column and row of a table, and that the examiner has provided no evidence to that effect.  
Generally, Jawagal et al. receives unstructured text, and automatically generates questions and answers from this unstructured text.  Subsequently, a user query is received, and this user query is matched to an answer span to generate a complete answer to a user’s question.  
Jawagal et al. illustrates a table of question and answer pairs in Figure 12.  At ¶[0056], Jawagal et al. states that Figure 12 shows a table 1200 with examples of responses generated to different user queries and the corresponding contexts used for generating the response.  Two user queries 1201 and 1204 correspond to a healthcare domain, and two corresponding contexts are used for extracting answer spans 1222 and 1224.  The answer spans merely contain the relevant information but do not form grammatically accurate sentences, so natural language generation (NLG) is employed by answer generator 112 to generate responses 1232 and 1234.  It is maintained, then, that one skilled in the art could understand that “a plurality of table schema” are disclosed by Jawagal et al.  Figure 12 illustrates one schema containing a plurality of question and answer pairs in a health care domain.  Jawagal et al. states in the Abstract, “A automatic question answering system serves to respond to questions pertaining to a user-selected domain of a plurality of domains.”  Applicants’ claim language is directed to a plurality of “table schema”, but each ‘schema’ is a ‘domain’ of Jawagal et al.  At ¶[0024], Jawagal et al. discloses that a specific domain of a plurality of domains include finance, healthcare, insurance, manufacturing, education, etc.  One skilled in the art can understand that only one ‘table schema’ for some questions and answers in a domain of healthcare is disclosed in Figure 12, but there are generally a plurality of domains in which a user can ask questions in Jawagal et al., and Figure 12 represents only one domain of these plurality of domains.  Jawagal et al., then, is maintained to equivalently disclose the limitation of “a plurality of table schema” because a ‘table’ of a plurality of question and answer pairs are disclosed in Figure 12 by Jawagal et al., and there are a plurality of domains corresponding to a plurality of ‘schema’.
Still, the examiner admits that even if ‘a plurality of table schema’ is not expressly disclosed by Jawagal et al., the rejection for that reason is supplemented by Filoti et al.  Still, it is maintained that under a reasonable construction with a definition from data science of the term ‘table’, Applicants’ limitations of “a plurality of table schema” can be understood to be disclosed by Jawagal et al., even if that terminology is not expressly set forth by the reference.  Nevertheless, Filoti et al. expressly renders obvious the limitations of “a plurality of table schema”.  
Secondly, Filoti et al. is maintained to expressly teach “a plurality of table schema”.  Here, Filoti et al., at ¶[0038] to ¶[0039], expressly discloses a table builder that builds table annotations for each of N (Query, Answer) pairs, and that a table annotation schema includes one table annotation schema for each set of N (Query, Answer) pairs.  Filoti et al. states, at ¶[0041], that a structured answering domain generates an information table, which is then used to answer queries that the system is unable to answer from unstructured information sources.  Then Filoti et al. states at ¶[0044], that natural language processing (NLP) builds a table annotation for each (Query, Answer) pair, and that each set of N (Query, Answer) pairs has a corresponding Table Annotations Schema.  Logically, if each set of N (Query, Answer) pairs defines a Table Annotation Schema, then there are a plurality of sets of N (Query, Answer) pairs corresponding to “a plurality of schema”.  A ‘schema’ of Filoti et al. is equivalent to a ‘domain’ of Jawagal et al.
Applicants argue that Filoti et al. has nothing to do with optimizing execution of natural language to structured query language, but these limitations are not claimed.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicants’ claim language does not appear to set forth any limitations directed to structured query language (SQL).  Moreover, Applicants are using natural language text to generate a plurality of question tokens, and this natural language text is implicitly ‘unstructured’, even if the term ‘unstructured’ is not expressed employed by the Specification.  The point is that a table represents a structured format for representing information of unstructured natural language text that makes it easier to answer a question from a user for Applicants and for Filoti et al.
Looking at the Applicants’ claim language, there is actually nothing that requires a table schema to provide answers to questions in the independent claims.  Applicants’ claim language receives natural language text to generate a plurality of questions from the natural language text, and then presumes that there are pre-existing table schema.  A similarity is determined between the questions and the table schema to select a table schema, but the claim language does not actually require an answer that is generated, only that a table schema similar to the question is determined, and then a natural language string is output based on the similar table schema.  One might think that this natural language string is an answer to a query, but this is not actually claimed.
Applicants then shift their argument to alleging that Jawagal et al. and Filoti et al. suffer from the same flaw by failing to disclose or teach the limitation of determining “a similarity between the plurality of encoded question tokens and the plurality of encoded table schema tokens”.  However, Jawagal et al. discloses this at ¶[0043]: Steps 416 to 418: Figure 4, where a user query 192 corresponding to a specific domain is ‘matched’ by TF-IDF to identify a set of contexts specific to a domain, and ‘matching’ user query 192 to an answer span.  Figure 12 of Jawagal et al. illustrates that answer spans 1222 and 1224 reside in a table.  Here, TF-IDF is a statistic measure of similarity.  Specifically, Jawagal et al. expressly discloses that tf-idf features are used to determine similarities as cosine similarities between the user query 192 and documents 110.  (¶[0051]: Figure 8: Step 806)  Figure 12 illustrates that context of documents resides in a table with queries and answers.  Identifying a set of contexts for a user query, then, determines a most similar context to a user query, i.e., determining a similarity between question tokens and an answer span specific to a domain.  
Filoti et al., too, teaches determining this ‘similarity’ as a ‘pattern/correlation’.  A table includes Query 1 of “Who resides at Property A?” and Query 2 of “Who purchased property A?”, and includes an Answer A of “Entity A purchased property A”, Answer B of “Entity B resides at Property B”, and Answer C of “Entity C resides at Property C”.  Table builder 222 recognizes a correlation pattern to determine that Query 1, Query 2, Answer A, Answer B, and Answer C all have the same correlation pattern.  Here, a correlation pattern is equivalent to a “similarity”.  Filoti et al., then, teaches “determining a similarity between question tokens” of Queries 1 and 2 and answer tokens of Answers A, B, and C that are “table schema tokens” of tables illustrated in Figure 2.  
Applicants’ arguments are not persuasive.  The rejection of the independent claims is being maintained as obvious under 35 U.S.C. §103 over Jawagal et al. (U.S. Patent Publication 2021/0240776) in view of Filoti et al. (U.S. Patent Publication 2020/0167427).  There are no new grounds of rejection.  Accordingly, this rejection is properly FINAL.

Conclusion
THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        September 13, 2022